830 So.2d 212 (2002)
E.G., Father of J.G. and K.B., Children, Appellant,
v.
DEPARTMENT OF CHILDREN AND FAMILIES, Appellee.
No. 5D02-1164.
District Court of Appeal of Florida, Fifth District.
November 8, 2002.
Ryan Thomas Truskoski, of Ryan Thomas Truskoski, P.A., Orlando, for Appellant.
Charles D. Peters, Orlando, for Appellee, Department of Children & Family Services.
HARRIS, J.
The court determined that two children were dependent because "if the children were to remain in the custody of [the mother or father], the children's physical, mental, and emotional health would be in danger of being significantly impaired thereby placing the children at substantial risk of imminent abuse, abandonment and/or neglect." This finding was based on competent evidence of an ongoing cocaine dependence on the part of both parents.
AFFIRMED.
GRIFFIN and SAWAYA, JJ., concur.